Citation Nr: 0632865	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  03-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for bilateral 
hydronephrosis.

3.  Entitlement to service connection for renal 
insufficiency, to include as secondary to the veteran's 
service-connected hypertension.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 until July 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from December 2002 and May 2003 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Indianapolis, Indiana.

The Board points out that a claim of entitlement to service 
connection for bilateral hydronephrosis was previously before 
the RO and denied in an April 2000 decision.  This claim was 
also denied, on the merits, in the currently appealed 
December 2002 RO decision, apparently pursuant to Pub. L. No. 
106-475, § 7(b), and as such is as characterized above.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety reaction is 
manifested by occasional depression with anxiety, nightmares, 
suspiciousness, and a Global Assessment of Functioning (GAF) 
scores of 65 to 75.

2.  Bilateral hydronephrosis was not present in service, and 
is not shown to be causally related to service. 

3.  Renal insufficiency was not present in service, and is 
not shown to be causally related to service. 


4.  Competent medical evidence of record does not establish 
that the veteran has a current diagnosis of PTSD in 
accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

5.  The competent evidence does not show that the veteran is 
precluded from substantially gainful employment as a result 
of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a generalized anxiety disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2006).  

2.  Bilateral hydronephrosis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.159 (2006).

3.  Renal insufficiency was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.159, 3.310 (2006).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

5.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

VA satisfied its duty to notify as to all claims by means of 
May 2002, March 2003, October 2003, March 2006, and April 
2006 letters from the RO to the veteran.  These letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  The March and April 2006 letters also informed the 
veteran as to the law pertaining to disability rating and 
effective date as the Court required in Dingess/Hartman.

Regarding the veteran's increased rating claim, a May 2002 
notice letter, or any other communications from the RO, did 
not set forth the relevant diagnostic code (DC) for the 
disability at issue.  However, this is found to be harmless 
error.  Indeed, the October 2003 Statement of the Case 
included such information, and included a description of the 
rating formula for all possible schedular ratings for anxiety 
reaction.  As such, the failure to include such notice in the 
VCAA letter did not prejudice the veteran here.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not completed prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service private 
and VA medical records and examinations.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

The Board notes that the VA examination report from 2002 does 
not specifically state if the claims file was available.  The 
VA examiner did comment that some VA records were available.  
In any event, the medical history considered by the examiner 
was consistent with that contained in the claims folder, as 
required by 38 C.F.R. §§ 4.1 and 4.2 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  



I.  Increased rating- anxiety reaction

Legal criteria and analysis

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

See 38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).

Analysis

The veteran's anxiety reaction has been rated as 10 percent 
disabling pursuant to 38 C.F.R. Part 4, Diagnostic Code 9400 
(2006).  The regulations at 38 C.F.R. § 4.130 (2005) 
establish a general rating formula for mental disorders.  The 
formula assesses disability according to the manifestation of 
particular symptoms, providing objective criteria for 
assigning a disability evaluation.  Under the criteria, a 10 
percent disability rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2006), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

After reviewing the evidence of record, the Board finds that 
the veteran's current 10 percent rating most accurately 
reflects his disability picture.  The reasons and bases for 
this decision will be outlined below.

The veteran underwent a VA examination in June 2002.  He 
reported anxiety symptoms including flashbacks and 
nightmares.  He had no complaints of depression or anxiety.  
He did state that anxiety comes and goes, but it has not been 
around for quite some time.  He stated that he was irritable 
and that he loses his temper easily.  The VA examiner found 
the veteran to be alert and fully oriented.  He was not 
taking any psychotropic medication.  The examination report 
indicated that the veteran suffered from some impairment of 
short- and long-term memory as well as limited insight and 
judgement.  The veteran's speech and eye contact were poor.  
The report also stated that veteran appears to have some mild 
anxiety and depression, which the VA examiner opined was 
secondary to his loss of employment and financial problems.  
The examiner opined that he "do[es] not see any reason for 
this veteran's disability rating to be increased."  

In December 2002, the veteran had a neuro-psychiatrical 
examination.  The examiner conducted an array of 
psychological tests and diagnosed the veteran with major 
depressive disorder, recurrent, moderate without psychotic 
feature and anxiety disorder due to general medical 
conditions.  Specifically, the Minnesota Multiphasic 
Personality Inventory-II (MMPI-II) test showed the veteran to 
have higher levels of anxiety, depressed mood, fearfulness, 
poor insight, and poor stress tolerance.  The examiner stated 
that the veteran understands his surroundings and what he is 
doing at all times.  No psychotic thought processes were 
present.  Interpersonally, the veteran was found to interact 
well with family and friends.  His concentration was noted as 
being impaired.

The veteran underwent another VA psychiatric examination in 
March 2005 and the clinical evidence does not support an 
increased rating.  He reported that he was feeling much 
better since being on Celexa.  He stated that he was less 
irritable, less anxious, and less depressed.  Other 
improvements include sleeping soundly and being more relaxed.  
The Board acknowledges the veteran's statements about being 
suspicious and having nightmare approximately three times per 
month.  However, the veteran's ability to maintain personal 
hygiene and perform daily living activities was intact.  He 
denied suicidal or homicidal thoughts, but sometimes sensed 
the presence of a ghost-like figure.  The psychiatrist noted 
that the veteran believes he cannot work due to his physical 
disabilities and, even so, opined that his symptoms of 
depression and anxiety do not prevent him from working.  
Obsessions and compulsions were not present.  The veteran's 
short- and long-term memory recall was intact.  It was noted 
that the veteran's anxiety symptoms appear to have been 
approved by continuous medication.  The examiner indicated 
that the veteran attends and participates in the American 
Legion and Veterans of Foreign Wars clubs, enjoys shooting 
pool, has many friends, exercises regularly, and maintains a 
good relationship with his son.  The Axis I diagnoses was 
generalized anxiety disorder. 

Based on the above, the Board finds the veteran's service-
connected anxiety disorder has exhibited symptoms consistent 
with a 10 percent evaluation throughout the rating period on 
appeal.  As described above, the veteran symptoms, as 
reported in the March 2005 VA examination, are mild and 
transient due to control by continuous medication.  The Board 
cannot conclude based on the psychiatric symptomatology 
demonstrated that the veteran's anxiety is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The veteran has 
satisfactory routine behavior, self-care, and normal 
interpersonal relationships.  The Board also finds it 
probative that the veteran has not been shown to have such 
symptoms as panic attacks (weekly or less often) or chronic 
sleep impairment indicative of the next-higher 30 percent 
rating.  Additionally, the Board finds that the veteran's GAF 
scores also support the Board's finding, as will be discussed 
below.

The VA psychiatric examinations June 2002 and March 2005 have 
resulted in GAF scores of 75 and 65 respectively, which is 
consistent with no more than a mild disability.  A GAF of 40 
was given at a December 2002 psychiatric examination for the 
Social Security Administration (SSA).  As previously 
described, the GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  See DSM-IV; Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Because of the discrepancy in GAF scores, the RO requested a 
medical opinion to reconcile the three different GAF scores 
discussed above.  Upon reviewing the claims folder, the 
December 2005 examination report found that the veteran's GAF 
score of 40 could be largely attributable to the inclusion of 
the medical symptomatology, including the veteran's kidney 
disease and hypertension.  The Board notes that the DSM-IV 
instructions specify "Do not include impairment in 
functioning due to physical (or environmental) limitations."  
See Quick Reference to the Diagnostic Criteria from DSM-IV 44 
(1994).  Based on the foregoing, the examiner opined that the 
December 2002 GAF score contemplated the veteran's physical 
limitations.  The reviewing examiner, therefore, opined that 
if the veteran's physical symptoms had not been included, the 
GAF rating would have been significantly higher, closer to 
the June 2002 and March 2005 VA examinations mentioned above.  
In sum, the Board finds December 2005 reconciliation of the 
GAF scores following a complete VA psychological examination 
to be reliable and probative.  Moreover, the higher GAF 
scores are consistent with the symptomalogy found in evidence 
of record, as previously described.

In conclusion, the Board finds that the current 10 percent 
disability rating for an anxiety reaction is appropriate, and 
that a disability rating in excess of 10 percent is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


II.  Service connection

Legal critera

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Secondary service connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993), see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Special considerations- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV).

Analysis

A. Bilateral hydronephrosis

The first element of a service connection claim is that there 
must be medical evidence of a current disability.  A June 
2002 VA examination diagnosed the veteran with hydronephrosis 
as secondary to neurogenic bladder.  See also April 2002 
outpatient treatment record, renal ultrasound.  However, a 
May 2004 VA radiological report stated that no hydronephrosis 
was identified.  Resolving any doubt in the veteran's favor, 
the Board finds that he has a current bilateral 
hydronephrosis disability.  38 U.S.C.A. § 5107(b).

Even if the Board concedes the veteran has a current 
bilateral hydronephrosis disability, for the following 
reasons, the Board finds service connection is not warranted.  

Importantly, the Board notes that the veteran's service 
medical records are negative for any diagnoses of, or 
treatment for, bilateral hydronephrosis.

The Board also notes that a negative nexus opinion is of 
record.  After a June 2002 VA examination, the examiner 
opined that the veteran's hydronephrosis was not likely 
related to the veteran's service-connected hypertension.  
Instead, the examiner stated that this condition is due to 
poor bladder emptying secondary to his neurogenic bladder, 
which was due to spinal trauma suffered by the veteran in 
1975.  In a December 2002 examination for his claim for 
Social Security benefits, the veteran stated that he suffered 
a spinal injury during an automobile accident in 1975 (more 
than five years after separation from service).  Even though 
the VA examiner did not opine whether the veteran's 
hydronephrosis was directly related to service, he did opine 
as to the etiology of the disability, as just described.  
Since a review of the veteran's medical records was 
performed, the Board finds the clinical opinions expressed in 
this examination to be highly probative.

In his April 2006 statement, the veteran's representative has 
argued that the June 2002 examination covering hydronephrosis 
and renal insufficiency was performed by a physician's 
assistant and, as such, a new examination should be performed 
by a medical doctor.  In this regard, the Board observes that 
the examination was complete and was co-signed by a medical 
doctor.  Thus, the Board finds that a remand for new 
examination is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (stating that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

The veteran has expressed a belief that his disability is 
causally related to active service.  However, the Board notes 
that the veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In conclusion, the evidence fails to demonstrate that a 
bilateral hydronephrosis disability was causally related to 
active service or secondary to a service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  

B.  Renal insufficiency

After VA examination in June 2002, the veteran was diagnosed 
with mild renal insufficiency.  As such, the Board finds that 
the veteran has a current disability and, therefore, the 
first element of service connection has been met.  However, 
the Board finds that the remaining two elements of service 
connection have not been met, as will be discussed below.

A review of the veteran's service medical records reveals no 
complaints of, or finding for, renal insufficiency.  
Furthermore, in June 2002, the VA examiner opined that the 
veteran current disability is not likely due to his service-
connected hypertension.  Similar to the VA examiner's opinion 
regarding hydronephrosis discussed above, the examiner opined 
that the veteran's renal insufficiency is due to poor bladder 
emptying secondary to neurogenic bladder, which was due to 
spinal trauma suffered in 1975 after leaving active duty.  
The Board finds this clinical opinion to be probative as to 
the etiology of this disability.  Moverover, no clinical 
evidence of records refutes the VA examiner opinion.  
Therefore, as the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


C.  PTSD

While the veteran has alleged, by virtue of his claim, that 
he has PTSD, the medical evidence is devoid of any diagnosis 
of PTSD.  While his on July 1969 separation examination the 
veteran reported frequent trouble sleeping and nervous 
trouble, there is no in-service diagnosis of PTSD.  The post-
service medical evidence likewise does not demonstrate the 
presence of PTSD.  The Board notes that the veteran is 
service connected for anxiety effective February 21, 1979.  

The Board notes that on VA examination in March 2005, the 
veteran reported having nightmares related to Vietnam, even 
though his records indicate that he did not experience combat 
was serving in Vietnam.  He indicated that his stressor was 
being wounded in his right knee in action in Vietnam.  
Following mental status examination, the assessment was that 
the veteran did not meet the DSM-IV criteria for PTSD.  The 
examiner noted that the veteran met criterion B of the DSM-IV 
definition of PTSD, but he did not meet the criteria for 
parts C or D.  Generalized anxiety disorder was diagnosed.  
As such, the clinical evidence does not contain any findings 
of PTSD.

To the extent that the veteran himself contends that he 
currently has PTSD, it is well-settled that, as a lay person 
without demonstrated medical training, he is not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (2006) (stating that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Service connection cannot be granted for a disability that is 
not shown to exist.  As such, the veteran's claim of 
entitlement to service connection for PTSD must be denied.  
The Board finds support for its decision in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In Brammer, the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (stating that service 
connection may not be granted unless a current disability 
exists).  A "current disability" means a disability shown 
by competent medical evidence to exist.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).

In sum, the veteran has no current diagnosis of PTSD under 
the DSM-IV criteria.  As such, an award of service connection 
is not justified.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


IV.  TDIU

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2006).  To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

The veteran filed his TDIU claim in March 2003.  The veteran 
is service-connected for hypertension (rated as 10 percent 
disabling), urinary tract infection with prostatitis (rated 
as 10 percent disabling), and anxiety reaction (rated as 30 
percent disabling).  His overall disability rating is 30 
percent.  

Based on the above, the veteran fails to meet the thresholds 
for an award of TDIU as set forth under 38 C.F.R. § 4.16(a).  
However, a grant of TDIU would still be appropriate if the 
competent evidence otherwise demonstrates that the veteran is 
unable to secure or follow a substantially gainful 
occupation.

In determining whether the veteran is able to secure and 
follow a substantially gainful occupation consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).  The RO received the veteran's VA Form 21-
8940 in November 2004.  The veteran did not complete the 
form.  A review of the form shows that he indicated only that 
he the Social Security Administration (SSA) determined that 
there was not any gainful employment that could be performed 
by the veteran.  The information concerning the veteran's 
past employment history and his level of education were not 
filled out.   

A review of the objective evidence does not support the 
veteran's claim of unemployability.  Importantly, the VA 
examiner, in March 2005, opined that the veteran's back 
condition with neurogenic bladder, both of which are not 
service connected, mainly contribute toward his 
unemployability status.  The VA examiner commented that the 
veteran could work in a sedentary position that was sensitive 
to his self-catheterization needs.  The position would 
require no strenuous activity, no repetitive bending, and no 
heavy lifting.  In this regard, the VA examiner felt that the 
veteran had not been trained for a sedentary position and 
thought it would be unlikely he would be hired in such a 
position.    

Further regarding the veteran's ability to work, the claims 
file contains a functional capacity assessment completed in 
conjunction with the veteran's disability claim with the SSA.  
That report, which is undated, reveals that the veteran 
completed high school.  Vocationally, the veteran worked as a 
welder, in a powder plant, and then in a pool hall after 
injuring his back.  The February 2003 SSA decision found the 
veteran to have an unskilled work background.  The SSA 
decision noted that the medical evidence showed he suffered 
from the following severe impairment:  depression, anxiety, 
compression deformity at L2, and neurogenic bladder.  It also 
found him to be disabled from December 9, 2000 under the 
Social Security Act and, thus, entitled to SSA disability 
benefits.  

The Board acknowledges that the veteran was awarded SSA 
disability benefits based in part on the functional capacity 
findings described above.  However, while SSA records are 
"pertinent" to VA claims, they are not controlling for VA 
determinations.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  
Moreover, in the present case, the SSA determination was 
based on multiple impairments, of which his compression 
deformity at L2 and neurogenic bladder cannot be considered 
by VA because they are not service-connected.

In finding that the veteran is not entitled to TDIU, the 
Board is cognizant of various letters submitted on the 
veteran's behalf by.  A letter received in January 2005 and 
written by C.W.G., a fellow serviceman, stated that the 
veteran's personality and health had deteriorated over the 
years.  C.W.G. opined that the veteran's medications make it 
difficult for him to perform many tasks and that was 
unemployable.  

Pursuant to 38 C.F.R. § 4.16(b), however, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating as set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.  Accordingly, the Board 
has considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).

Thus, to the extent his service-connected disabilities (along 
with, to the extent argued, his back condition with 
neurogenic bladder) cause occupational impairment, the Board 
finds that he is adequately compensated by the current 
combined schedular rating of 30 percent; they do not present 
such an exceptional or unusual disability picture as to 
warrant referral for consideration of a TDIU on an 
extraschedular basis.

In conclusion, the evidence of record does not establish that 
the veteran is precluded from obtaining or maintaining 
substantially gainful employment as a result of his service-
connected disabilities.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to an evaluation in excess of 10 percent for an 
anxiety reaction is denied.  

Entitlement to service connection for bilateral 
hydronephrosis is denied.

Entitlement to service connection for renal insufficiency is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a total rating for compensation purposes based 
on individual unemployability because of service-connected 
disability is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


